 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 KURT A. DIDIER
   Assistant U.S. Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8                                  IN THE UNITED STATES DISTRICT COURT

 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Case No.: 2:18-CR-187-KJM

12                Plaintiff,                             AMENDED JOINT MOTION FOR THE
                               v.                        DEPOSIT OF FUNDS INTO THE COURT’S
13                                                       DEPOSIT FUND; AND ORDER THEREON
     KATHLEEN ALICE GARCIA,
14                                                       [No Hearing Requested]
                  Defendant.
15

16

17          Plaintiff United States of America and Defendant Kathleen A. Garcia, through their authorized
18 representatives (the Parties), hereby move for an order authorizing Ms. Garcia to deposit a total of

19 $74,099.80 into the Court’s Deposit Fund (the Deposit). The Deposit represents the $100 special

20 assessment due in the case and the $73,999.80 agreed upon restitution owing to the United States.

21          This Motion is based on the following grounds:
22          1.      September 17, 2018, the United States Attorney filed an Information charging Ms. Garcia
23 with one count of theft of government property in violation of 18 U.S.C. § 641. On September 25, 2018,

24 she fully executed a written waiver of prosecution by indictment.

25          2.      Ms. Garcia has signed a plea agreement and will enter a plea of guilty consistent with that
26 agreement on December 3, 2018. Pursuant to the plea agreement, Ms. Garcia agrees to pay a $100

27 special assessment and $73,999.80 in restitution to the United States.

28          3.      The parties previously filed a similar joint motion (ECF No. 8), and the present motion

     AMENDED JOINT MOTION
 1 amends that earlier motion such that the defendant’s payment of restitution and the special assessment

 2 are due on or before the date of judgment and sentencing in this case.

 3          The Parties thus agree that:

 4          1.     Defendant Kathleen A. Garcia, shall deposit the sum of $74,099.80 into the Deposit Fund
 5 of the Court on or before the date of judgment and sentencing in this case (the Deposit). Ms. Garcia

 6 may make her payment by a single check or by two checks, one for the $100 special assessment and the

 7 other for the $73,999.80 restitution amount.

 8          2.     Ms. Garcia shall make the check(s) payable to the Clerk of Court, state her name and case
 9 number on the check and mail or deliver the payment(s) to the Clerk’s office at 501 I Street, Suite 4-200,

10 Sacramento, CA 95814.

11          3.     The Deposit shall remain in the Court’s Deposit Fund until final judgment is entered in
12 the case or upon further order by this Court.

13

14                                                           Respectfully submitted,

15 FOR THE UNITED STATES:                                MCGREGOR W. SCOTT
                                                         United States Attorney
16
     Dated: December 2, 2018
17
                                                   By:   /s/ Robert J. Artuz
18                                                       ROBERT J. ARTUZ
                                                         Special Assistant United States Attorney
19
                                                         KURT A. DIDIER
20                                                       Assistant United States Attorney

21 FOR DEFENDANT KATHLEEN A. GARCIA:

22 Dated: December 2, 2018

23                                                 By:   /s/ Armando Villapudua
                                                         ARMANDO VILLAPUDUA, counsel for
24                                                       Defendant KATHLEEN A. GARCIA
25

26

27

28


      AMENDED JOINT MOTION                               2
 1                                                 ORDER

 2          The Court, having reviewed the court files and the Parties’ Joint Motion for Deposit of Funds

 3 into the Court’s Deposit Fund, and good cause appearing therefrom, hereby GRANTS the Motion.

 4 Accordingly, IT IS ORDERED that:

 5          1.     Defendant Kathleen A. Garcia shall PAY, on or before the date of judgment and

 6 sentencing in this case, $74,099.80 to the Clerk, United States District Court, via a cashier’s check or

 7 money order.

 8          2.     The Clerk shall promptly DEPOSIT the $74,099.80 into the Court’s Deposit Fund.
 9          3.     The $74,099.80 shall not be disbursed until entry of judgment in this case or upon further
10 order of this Court.

11          IT IS SO ORDERED.
12 DATED: December 4, 2018.

13

14
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


      AMENDED JOINT MOTION                               3
